Attachment to Advisory Action
.Applicant’s arguments filed 08/18/2021 have been considered, however they are not persuasive, as set forth below. 

Applicants primarily argue:
“Standaert, however, does not disclose a nonwoven fabric (NF) consisting of two melt-blown layers (M) enclosed by two spunbonded layers (S), whether a second propylene polymer should be used to form those spunbonded layers (S), or that the second propylene polymer should have a pentad isotacticity (mmmm) of 85.0 to 93.7%, a melting temperature Tm of 150 to 164ºC, an amount of 2,1 erythro regio-defects equal or below 0.4 mol%, and be free of phthalic acid esters as well as their respective decomposition products.”

Remarks, pg. 3
The Examiner respectfully traverses as follows:
Firstly, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Standaert does not expressly teach the claimed spunbonded layer (S) comprising spunbonded fibers (SBF) comprising a second propylene polymer (PP2) having a pentad isotacticity (mmmm) of 85.0 to 93.7 % and a melting temperature (Tm) of 150 to-164 °C, wherein the second propylene polymer (PP2) is featured by an amount of 2,1 erythro regio-defects equal or below 0.4 mol.-%, and wherein the second propylene polymer (PP2) is free of phthalic acid esters as well as their respective decomposition products (A) or nonwoven fabric consisting of two melt-blown layers enclosed by two spunbonded layers (B). This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Standaert does not disclose the entire claimed invention.  


	
	
Applicants further argue:
“Moreover, since Standaert teach that the propylene polymers are preferably spunbonded fibers, paragraph [0100], one skilled in the art would use the propylene polymers in Standaert as a spunbonded layer, not in a melt blown layer.”

Remarks, pg. 3 and 7
The Examiner respectfully traverses as follows:
Firstly, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123.
Secondly, the fact remains Standaert teaches the melt blown process is a preferred method of forming the nonwoven. Paragraph [0100]. 

Applicants further argue:
“Galvan, however, is silent on a propylene polymer having a pentad isotacticity (mmmm) of 85.0 to 93.7 % and a melting temperature (Tm) of 150 to-164 °C, and that it is featured by an amount of 2,1 erythro regio-defects equal or below 0.4 mol.%, and a nonwoven fabric (NF) consisting of two melt-blown layers (M) enclosed by two spunbonded layers (S) as in claim 1.”

Remarks, pg. 4
The Examiner respectfully traverses as follows:

	Secondly, it is noted that while Galvan does not disclose all the features of the present claimed invention, Galvan is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention (i.e., nonwoven fabric consisting of two melt-blown layers enclosed by two spunbonded layers), In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept (i.e., spunbonded nonwoven possessing the claimed properties), and in combination with the primary reference, discloses the presently claimed invention.

Applicants further argue:
“Gallez does not correct the deficiencies of Standaert and Galvan and is cited for teaching that a typical composite has three or more layers including a melt blown layer sandwiches between two or more spunbonded layers, such as SMMS. While Gallez teaches that such a composite combines the advantages of strength from the spunbound layer and the great barrier properties of the melt blown component, Paragraph [0082], Gallez uses a blend of at least one propylene impact copolymer with at least one propylene-based elastomer to form fibers and non-woven materials exhibiting high elongation and good spinnability in spunmelt processes, Paragraph [0007].


Remarks, pg. 4
The Examiner respectfully traverses as follows:
	Firstly, Gallez is not used to teach a blend of at least one propylene impact copolymer with at least one propylene-based elastomer to form fibers and non-woven materials, or multilayer nonwoven materials having an elastomeric core layer typically made from a propylene-based elastomer and at least one extensible facing layer, etc. 
	Secondly, the fact remains Standaert teaches the claimed meltblown nonwoven, as discussed in the Office Action mailed 05/18/2021, and further teaches the meltblown nonwoven is used in combination with other nonwovens, such as for example a spunbonded nonwoven to form composites. Paragraphs [0100], [0109], and [0113]. Therefore, while Standaert does not explicitly teach a non-woven fabric that consists of two melt-blown layers (M) enclosed by two spunbonded layers (S), Standaert explicitly teaches the claimed meltblown nonwoven is used in combination with spunbonded nonwovens to form composites and therefore is open to modification to form a composite having a SMMS structure. 

It therefore would have been obvious to one of ordinary skill in the art to form a composite (i.e., nonwoven fabric comprising a multi-layer structure) consisting of the two meltblown layers of Standaert sandwiched between (i.e., enclosed by) the two spunbonded layers of Galvan, in order to form a composite with good mechanical properties, that combines the advantages of strength from the spunbonded component and great barrier properties of the meltblown component, with predictable success. 

Applicants primarily argue:
“Standaert does not teach at least one spunbonded layer (S) comprising spunbonded fibers (SBF) comprising a second propylene polymer (PP2) having a) a pentad isotacticity (mmmm) of 85.0 to 93.7% and b) a melting temperature Tm of 150 to 164ºC, or that the nonwoven fabric (NF) consisting of two melt-blown layers (M) enclosed by two spunbonded layers (S)”

Remarks, pg. 7
The Examiner respectfully traverses as follows:
Firstly, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Standaert does not expressly teach the claimed spunbonded layer (S) comprising spunbonded fibers (SBF) comprising a second propylene 
Rather, Kiss (A) is relied upon to teach the claimed spunbonded layer missing from Standaert. See pages 13-14 of the Office Action mailed 05/18/2021. Gallez et al. (US 2013/0165008) (B) is relied upon to teach claimed SMMS structure missing from Standaert. See pages 14-15 of the Office Action mailed 05/18/2021. 

Applicants further argue:
“Kiss does not correct the deficiencies of Standaert and discloses blends of isotactic polypropylene (iPP) and ethylene-propylene (EP) copolymer comprising 1-50 wt% of iPP and 50 to 99 wt% of EP copolymer, Paragraph [0012], These novel iPP and EP copolymer blends are disclosed as being useful in nonwovens and spunbounds, Paragraphs [0098, 0186], with Kiss only referring to the blends as having advantageous properties for nonwovens, but do not teach that a propylene homopolymer can be used as a spunbonded layer or have the same advantageous properties as the blends themselves. While the present Office Action asserts that since the claims recite that the spunbounded fibers comprise a second propylene polymer (PP2), which would allow for the inclusion of ethylene-propylene copolymers, the present specification provides a definition of propylene homopolymer of a polypropylene that consists substantially, i.e., at least 99.0 wt% of propylene units and where only propylene has been polymerized, pg. 9, lines 24-28, pg. 32, lines 29-31. Therefore, kiss would, at most, suggest using a blend of isotactic polypropylene and ethylene-propylene copolymer to form spunbound fibers and do not teach to use a propylene homopolymer as in claim 1.”

Remarks, pg. 7-8
The Examiner respectfully traverses as follows:
Firstly, claim 1 broadly recites “at least one spunbonded layer comprising a second propylene polymer” (emphasis added). The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and 
Secondly, it is noted that while Kiss does not disclose all the features of the present claimed invention, Kiss is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention (i.e., nonwoven fabric consisting of two melt-blown layers enclosed by two spunbonded layers), In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept (i.e., spunbonded nonwoven possessing the claimed properties), and in combination with the primary reference, discloses the presently claimed invention.

Applicants further argue:
“Moreover, although the isotactic polypropylene (iPP) of Kiss is generally taught to have a mmmm pentad fraction of at least 0.85 and between 15 and 100 regio defects, Paragraph [0143], the examples all have much higher pentad fractions of at least 0.98 and only 6 of the 87 examples had region defects of less than 0.4 mol.%, Tables 1a-1c, and there is no indication that it would be beneficial to use only the lower portion of the disclosed mmmm pentad range in order to form spunbond fibers. Since Standaert provide that both spunbound and melt blown fibers can be prepared from polypropylene with a mmmm pentad fraction of at least 97.0 wt.%, those skilled in the art would find no reason to use a propylene polymer having a lower pentad isotacticity of 85.0 to 93.7% as a spunbound fiber simply because Kiss teaches that it is possible to prepare polypropylenes with the claimed mmmm pentad fraction.”

Remarks, pg. 8-9
The Examiner respectfully traverses as follows:

Secondly, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971). Additionally, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In re Gurley, 27 F.3d 551,554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994)

Applicants further argue:
“Gallez does not correct the deficiencies of Standaert and Galvan and is cited for teaching that a typical composite has three or more layers including a melt blown layer sandwiches between two or more spunbonded layers, such as SMMS. While Gallez teaches that such a composite combines the advantages of strength from the spunbound layer and the great barrier properties of the melt blown component, Paragraph [0082], Gallez uses a blend of at least one propylene impact copolymer with at least one propylene-based elastomer to form fibers and non-woven materials exhibiting high elongation and good spinnability in spunmelt processes, Paragraph [0007].
Furthermore, there is nothing in Gallez that would suggest that a nonwoven fabric should consist of two melt blown layers comprising a first propylene polymer (PP1) enclosed by two spunbonded layers comprising a second propylene polymer (PP2), wherein the first propylene polymer (PP1) and the second propylene polymer (PP2) are propylene homopolymers, let alone that the propylene homopolymers should have the properties recited in claim 1. In fact, Gallez note that in many hygiene applications, multilayer nonwoven materials have an elastomeric core layer typically made from a propylene-based elastomer and at least one extensible facing layer made of blends that may include homopolymers of propylene, homopolymers of ethylene, random propylene copolymers, and other propylene or ethylene-based polymers, wherein the blends have a core/sheath structure, Paragraph [0005]. Additionally, Gallez states that it would be desirable to use monocomponent fibers and fabrics, which can be formed from the disclosed blends of propylene impact copolymers and propylene- based elastomers, Paragraphs [0005-0006]. As Standaert already 

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
	Firstly, Gallez is not used to teach a blend of at least one propylene impact copolymer with at least one propylene-based elastomer to form fibers and non-woven materials, or multilayer nonwoven materials having an elastomeric core layer typically made from a propylene-based elastomer and at least one extensible facing layer, etc. 
	Secondly, the fact remains Standaert teaches the claimed meltblown nonwoven, as discussed in the Office Action mailed 05/18/2021, and further teaches the meltblown nonwoven is used in combination with other nonwovens, such as for example a spunbonded nonwoven to form composites. Paragraphs [0100], [0109], and [0113]. Therefore, while Standaert does not explicitly teach a non-woven fabric that consists of two melt-blown layers (M) enclosed by two spunbonded layers (S), Standaert explicitly teaches the claimed meltblown nonwoven is used in combination with spunbonded nonwovens to form composites and therefore is open to modification to form a composite having a SMMS structure. 
Kiss teaches the spunbonded nonwoven comprising the iPP polymer and EP polymer blend provides improved properties as well as a combination of softness and flexibility. Paragraphs [0084], [0098], and [0186]. Gallez teaches a typical composite has three or more layers, a meltblown layer sandwiched between (i.e., enclosed by) two or more spunbonded layers, such as SMMS (i.e., spunbonded layer-meltblown layer-meltblown layer-spunbonded layer). Gallez teaches a composite from meltblown layers and spunbonded layers combines the advantages of strength from the spunbonded component and great barrier properties of the meltblown component. Paragraph [0082]. 


/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789